Mellen C. J.
delivered the opinion of the Court in Cumberland, at the adjournment of May term in August following.
It is admitted that the timber, for a balance of the proceeds of which this action is brought, was cut on the land or timber lot for which the intestate gave his note : that the lot was purchased, as Heald acknowledged; and that he and the other defendants, with the intestate, jointly cut the timber on the land and took it off, and sold the same on joint account. Such being die facts, Heald, one of the defendants, within six years before the commencement of the action, acknowledged that he ought to pay a part of the note given for the *28land and timber, which he did by allowing $181,97 to be deducted from his claim against the estate of the intestate. Now it is very clear that if several persons, whether in partnership or not, are jointly indebted, the explicit acknowledgment of one of them, who is still liable himself, of the existing indebtedness, or a new promise by him', will take the case out of the statute of limitations as to all. 2 Stark. Ev. 897, 898, and cases there cited. The case of Jackson v. Fairbanks cited and commented upon in Brandram v. Wharton, 1 Barn. & Ald. 463, differs from the present essentially. This ground of defence, therefore fails. — As to the receipt in full, it ckn-notbar this action against several defendants : it is in terms in full of all demands of the estate against IleaM only.

Judgment on the verdict.